In the
                        Court of Appeals
                Second Appellate District of Texas
                         at Fort Worth
                      ___________________________

                           No. 02-20-00018-CR
                      ___________________________

                      MARCUS GARDNER, Appellant

                                      V.

                           THE STATE OF TEXAS


                On Appeal from Criminal District Court No. 1
                           Tarrant County, Texas
                        Trial Court No. 1573103D


Before Womack and Wallach, JJ.; and Lee Ann Dauphinot (Senior Justice, Retired,
                          Sitting by Assignment)
               Memorandum Opinion by Justice Dauphinot
                          MEMORANDUM OPINION

      A jury convicted Appellant Marcus Gardner of possession with intent to

deliver one gram or more, but less than four grams, of heroin, a controlled substance.

The jury sentenced Appellant to thirty years’ confinement in the Institutional Division

of the Texas Department of Criminal Justice.

      Appellant brings two points on appeal, arguing that the trial court reversibly

erred in denying his pretrial motion in limine challenging admission of a portion of

the video from the police camera mounted on a telephone pole and in denying his

motion to suppress the evidence found in the search of a Dodge truck. Appellant

specifically asked the trial court to carry his motion to suppress along with the trial

and to make a ruling before the close of the trial. The trial court granted Appellant’s

request. Because the trial court committed no reversible error, we affirm the trial

court’s judgment.

Brief Facts

      In several areas of the City of Fort Worth are a series of cameras installed on

poles––usually telephone poles––that are mounted, maintained, operated, and

monitored by the Fort Worth Police Department. They are located primarily in high-

crime areas.

      Fort Worth Police Officer Matthew Schroeder testified that, although he was

off duty the day of the alleged offense, he was monitoring the cameras in the East

Davis area from his cell phone and saw what appeared to him to be some hand-to-

                                          2
hand drug transactions involving a gray Dodge Ram pickup truck in the parking lot of

a convenience store. Officer Schroeder was able to watch the activity from two

different angles because there were two cameras on separate poles at that location.

He identified Appellant Marcus Gardner as the person associated with the Dodge

pickup that day and saw him making what appeared to be hand-to-hand transactions.

      Officer Schroeder contacted Officer Rudd, who had control of the cameras at

that location, and asked him to zoom in on the activity he was watching. Officer

Schroeder testified he had reasonable suspicion he was watching Appellant participate

in drug sales. Officer Schroeder then called Officer Gray, a member of his team, and

asked him to move the rest of Officer Schroeder’s team as well as some marked units

into the area he had been watching on East Davis. The plan was to detain the people

involved in the hand-to-hand activity and to investigate any kind of narcotics

violation. Specifically, the officers were to detain Appellant.

      Even though he was off duty, Officer Schroeder drove to the East Davis

location, still watching the video. The video from the two pole cameras that Officer

Schroeder was watching was admitted into evidence.

      Officer Schroeder testified that the video showed that Appellant was sitting in

the front passenger seat of a black sedan. Officer Schroeder saw Appellant engaged

in what appeared to him to be hand-to-hand drug transactions.          On the car’s

dashboard directly in front of Appellant were what Officer Schroeder believed to be



                                            3
“[a] pill bottle[;] a baggie with a green, plant-like substance[;] a baggie with some

white[-] and a darker brown-colored substance[;] . . . and a key.”

      Officer Schroeder also testified that the key had a distinctive fob on it and that

Appellant had cash in his hand, typical of someone engaged in hand-to-hand drug

transactions.   Officer Schroeder described Appellant as wearing a black jacket,

perhaps Nike brand; a gold watch on his left hand; and gold rings on his left ring

finger and “his left pinky.” He was wearing gold chains around his neck and a white

undershirt. There was a child visible in the back seat.

      Officer Schroeder observed Appellant collect the items from the dashboard in

front of him, get out of the black sedan, and then get into the gray Dodge pickup

where he engaged in another drug transaction.             Appellant also went into the

convenience store and spoke on his cell phone. While Appellant was inside the

convenience store, the uniformed police officers began to arrive and people in the

parking lot began to run. Appellant came out of the store and walked across the

parking lot toward the pickup, got into the pickup, and apparently drove off while the

officers were engaged in a foot chase.

      After Officer Schroeder arrived at the convenience store parking lot, Officer

Gray of the tactical narcotics team notified him that the Dodge pickup had been

located.   When Officer Schroeder reached the location where Officer Gray had

detained Appellant, Appellant was standing near the Dodge pickup and was dressed as

the person on the video had been dressed. Appellant asked Officer Schroeder why he

                                           4
was being detained, but Officer Schroeder claimed he did not know. Although

Officer Schroeder was wearing a body camera, he muted the audio so that we cannot

tell what else he said.

       Ricky, a dog trained to detect narcotics, was called to perform a sniff around

the pickup; he first alerted on a basketball goal on the edge of the curb and then, after

being called off the basketball goal, appeared to alert on the pickup. The police called

the fire department to open the truck by forcing a door open. The officers searched

the pickup, found drugs, and wrote an arrest warrant for Appellant.

       Officer Schroeder testified that Appellant denied owning the truck and denied

that he had a key for the truck.        But after Officer Coleman drove Appellant

downtown to the police station, the officer found the key wedged out of sight behind

the back seat. He testified that Appellant had admitted to him that he had “stuffed it

in the backseat.” Officer Coleman testified it was the policy of the Fort Worth Police

Department to have the body camera, including the audio portion, on the entire time

an officer is having contact with someone in custody. To turn it off would violate

departmental policy. The State forwarded the video to a mute portion and played it.

Officer Coleman testified that during the time the video was muted, Appellant had

admitted to having and then hiding the key in the police car. Officer Coleman also

admitted that he always searched the back seat of his unit after transporting a

defendant. That search is also departmental policy. Officer Coleman explained that,

although departmental policy required that the video and audio equipment provided

                                           5
by the city be activated at all times when an officer was having contact with someone

in custody, officers mute their body cams when they are “just having a conversation

that’s not necessary for trial, or [when] we don’t want anyone else to hear what we’re

talking about.”

      Officer Gray testified that he was a narcotics officer and that Officer

Schroeder, who was off duty the day Appellant was arrested, had called him and asked

him to assist by helping to follow a suspect until a uniformed officer could perform a

“takedown.” He learned Appellant had switched from a black sedan to a Dodge

pickup. Officer Gray located Appellant quickly. He saw Appellant outside the truck

by the passenger’s door, and, inside the truck, Officer Gray saw a scale he recognized

as an object often connected with the distribution of narcotics. None of the officers

had a key to the pickup, so they decided to wait for a K-9 officer’s dog to sniff the

vehicle. Although the dog initially alerted on the basketball goal, he ultimately alerted

on the passenger door, finally providing probable cause to search the pickup.

      Inside the pickup’s console, the officers found 2.666 grams of heroin and a

baggie containing marijuana. Additionally, the officers located two scales that are

commonly used in narcotics distribution.

Denial of Motion in Limine

      In his first point on appeal, Appellant challenges the trial court’s denial of his

pretrial motion in limine––the consideration of which included an express

admissibility ruling, as requested by Appellant––in which he requested prohibition of

                                           6
the evidence adduced from the telephone pole videos.1 Appellant argued that the

conduct recorded on the videos occurred at a different location than where he was

detained; that the conduct occurred approximately thirty minutes before Appellant

was detained; and that the suspected narcotics found in the Dodge truck do not

match the items seen on the pole-camera videos.          Consequently, he argues, the

offenses recorded on the videos were extraneous to the charged offense and were not

contextual. He contends the videos also “had immense danger to unfairly prejudice

[him], confuse the issue of the actual charged conduct, and mislead the jury.”

      Appellant contends on appeal that the videos introduce evidence of his prior

crimes, wrongs, or other acts for the purpose of showing his character and showing

that he acted in conformity with that character on a particular occasion, in violation of

the mandate of Texas Rule of Evidence 404(b), relying on Smith v. State, 5 S.W.3d 673,

678 (Tex. Crim. App. 1999). He argues that the “spatial, temporal, and evidentiary

differences between the extraneous evidence and the charged offense support that the

extraneous evidence was not contextual.”

      We have closely examined all the videos contained in the record as well as the

testimony of all the witnesses and argument of counsel for both sides. The law is

      1
        See Tex. R. Evid. 103(b) (“When the court hears a party’s objections outside
the presence of the jury and rules that evidence is admissible, a party need not renew
an objection to preserve a claim of error for appeal.”); McDuff v. State, 939 S.W.2d 607,
618 (Tex. Crim. App. 1997) (“It is well-settled that the denial of a motion in limine is
not sufficient to preserve error for review, but rather there must be a proper objection
to the proffered evidence.”).


                                           7
well-established that “same transaction contextual evidence” is intrinsic to the offense;

it is not “an extraneous crime or bad act” to which Code of Criminal Procedure

Article 37.07, § 3(g), explicitly refers.2

       The Court of Criminal Appeals has held that “[s]ame-transaction contextual

evidence results when an extraneous matter is so intertwined with the State’s proof of

the charged crime that avoiding reference to it would make the State’s case incomplete

or difficult to understand.”3 Under the common law, this contextual evidence was

treated as a distinct class “res gestae” evidence under the reasoning that the criminal

act does not occur in a vacuum, and the jury has a right to hear the contextual

evidence.4 It was explicitly defined out of “other crimes, wrongs or acts” in Texas

Rule of Evidence 404(b), much as a party’s own statement is defined out of the

hearsay rule in Rule 801(e)(2).5

       In the case now before this court, the videos and testimony showing Appellant

engaged in hand-to-hand drug transactions outside the convenience store support the

officers’ reasonable suspicion that Appellant was committing the criminal offense of

possession of a controlled substance with intent to deliver. This reasonable suspicion


       2
        Tex. Code Crim. Proc. Ann. art. 37.07, § 3(g).
       3
        Prible v. State, 175 S.W.3d 724, 732 (Tex. Crim. App. 2005).
       4
        Worthy v. State, 312 S.W.3d 34, 41 (Tex. Crim. App. 2010).
       5
        Id. at 39.


                                             8
supports the officers’ actions leading to their developing probable cause for their

allegations in support of the warrant request. Without this evidence, the officers’

actions would be unsupported, difficult to understand, and the bases for the warrant

could only be guessed at.

      Appellant also claims that admission of the evidence violates Rule 403, which

prohibits the admission of otherwise admissible relevant evidence “if its probative

value is substantially outweighed by a danger of one or more of the following: unfair

prejudice, confusing the issues, misleading the jury, undue delay, or needlessly

presenting cumulative evidence.”6 Appellant raised this express objection during the

pretrial hearing outside the jury’s presence, and the trial court ruled on this objection.7

Under Rule 403, the trial court must balance the inherent probative force of the

proffered item of evidence, along with the proponent’s need for that evidence, against

(1) any tendency of the evidence to suggest decision on an improper basis, (2) any

tendency of the evidence to confuse or distract the jury from the main issues, (3) any

tendency of the evidence to be given undue weight by a jury that has not been

equipped to evaluate the probative force of the evidence, and (4) the likelihood that




      6
       Tex. R. Evid. 403.
      7
       Tex. R. Evid. 103(b).


                                            9
presentation of the evidence will consume an inordinate amount of time or merely

repeat evidence already admitted.8

      The nature of the evidence as same-transaction contextual evidence, as

explained above, makes it particularly relevant. Rather than having the potential to

confuse the jury, consume an inordinate amount of time, or suggest a decision on an

improper basis, the evidence was necessary to the jury’s understanding of the charged

offense. Thus, the trial court did not err by concluding the evidence was admissible

under Rule 403.

      The complained-of evidence was admissible as same-transaction contextual

evidence.9 Its admission before the jury was proper and did not unfairly prejudice

Appellant. We overrule Appellant’s first point on appeal.

Motion to Suppress Evidence Found During Search of Truck

      In his second point challenging the trial court’s denial of his motion to

suppress, Appellant argues that while sniffing for drugs, Ricky––the trained narcotics-

detection dog that alerted on the portable basketball goal located at the edge of the

curb, facing the street, but near the Dodge pickup––should have been ordered to stop

his search at that point rather than being ordered to again search the outside of the

Dodge pickup. Appellant argues that the failure to stop Ricky’s search unreasonably

      8
       Gigliobianco v. State, 210 S.W.3d 637, 641–42 (Tex. Crim. App. 2006).
      9
       See, e.g., Moreno v. State, 195 S.W.3d 321, 327 (Tex. App.––Houston [14th Dist.]
2006, pet. ref’d).


                                          10
prolonged his detention, violated the Fourth Amendment, and rendered the

continued detention and search unlawful.

      Appellant points out that two police officers, Officer Coleman and Sergeant

Hubbard, admitted that Ricky had alerted on the basketball goal. Sergeant Hubbard

justified the alert by saying that it was a windy day and that the scent had probably

pooled at the basketball goal. He also said that Ricky did not give a false alert but

rather a “fringe” alert. He explained that a fringe alert could be an alert of up to six

feet from the target source. There is no evidence that anyone thoroughly searched the

basketball goal to determine whether there were drugs or drug residue. Appellant

suggested at trial that Ricky alerted on the basketball goal to get the reward he is given

for an accurate alert. Appellant also suggests on appeal that, because Ricky was not

rewarded and was sent back to search the truck a second time, he alerted on the truck

to please his handler and to receive his reward.

      Standard of Review on a Motion to Suppress

      A trial court’s ruling on a motion to suppress is reviewed under a bifurcated

standard of review.10 A reviewing court should give great deference to the trial court’s

findings of historical facts, so long as the record supports those findings.11 The

reviewing court also gives deference to the trial court’s rulings on mixed questions of


      10
        Carmouche v. State, 10 S.W.3d 323, 327 (Tex. Crim. App. 2000).
      11
        Guzman v. State, 955 S.W.2d 85, 87 (Tex. Crim. App. 1997).


                                           11
law and fact when those rulings turn on an evaluation of credibility and demeanor.12

Where such rulings do not turn on an evaluation of credibility and demeanor, the

appellate court reviews the trial court’s actions de novo.13

       Application

       Officers must have reasonable suspicion to detain a person and his property

while conducting a canine sniff.14 Even if the officers have reasonable suspicion to

support the initial detention, “an investigative detention must be temporary and last

no longer than is necessary to effectuate the purpose of the stop.”15 Although officers

must act to confirm or dispel suspicion quickly, the detention may continue for a

reasonable time until they have done so.16 Reasonable suspicion, like probable cause,

is dependent upon both the content of the information possessed by the police and its

degree of reliability.17


       12
         Id.
       13
         Id.
       14
         United States v. Place, 462 U.S. 696, 706–10, 103 S. Ct. 2637, 2645–46 (1983);
Davis v. State, 947 S.W.2d 240, 243–44 (Tex. Crim. App. 1997).
       15
         Florida v. Royer, 460 U.S. 491, 500, 103 S. Ct. 1319, 1325 (1983).
       16
         Matthews v. State, 431 S.W.3d 596, 603 (Tex. Crim. App. 2014).

        Alabama v. White, 496 U.S. 325, 330, 110 S. Ct. 2412, 2416 (1990); see also Penn.
       17

v. Brown, 924 A.2d 1283, 1285, 1288–89 (Pa. Super. Ct. 2007) (upholding probable-
cause determination for search when canine’s first sniff of bag was inconclusive, but
canine alerted on bag after it was repositioned into a group of bags, and citing federal
and state cases holding that a canine’s failure to alert is not conclusive of a probable-

                                            12
      The trial court saw video of Appellant in the black sedan conducting hand-to-

hand drug transactions. That video shows the objects in front of Appellant on the

dash of the sedan and cash in Appellant’s hands after the hand-to-hand exchanges.

The judge could also see Appellant get into the Dodge Ram pickup. Officer Gray

testified that he saw Appellant outside the truck by the passenger’s door within

minutes of Appellant’s leaving the convenience store, and, inside the vehicle, Officer

Gray saw a scale he recognized as an object often connected with the distribution of

narcotics. Sergeant Hubbard testified before the court concerning Ricky’s training

and explaining Ricky’s conduct.

      The issue before this court is a mixed question of credibility and law. We do

not disturb the trial court’s determination of credibility. In addressing the issues of

law, without disturbing the trial court’s apparent determinations of credibility, and

applying the appropriate standard of review, we cannot say the trial court erred in

denying Appellant’s motion to suppress the evidence found inside the pickup. We

overrule Appellant’s second point on appeal.

Conclusion

      Having overruled Appellant’s points on appeal, we affirm the trial court’s

judgment.



cause determination and is instead a factor to consider in the totality of the
circumstances).


                                          13
                                    /s/ Lee Ann Dauphinot
                                    Lee Ann Dauphinot
                                    Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: September 9, 2021




                               14